               Case 19-10981 Doc 143 Filed 03/31/21 Page 1 of 12
         Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Southern Division

LISA PATRICE CAMPBELL,                                 *

        Appellant,                                     *
v.                                                                   Case No.: PWG-20-2090
                                                       *
U.S. BANK NATIONAL ASSOCIATION
et al.                                                 *

        Appellee.                                      *

*       *       *        *        *       *        *        *        *       *        *        *        *

                             MEMORANDUM OPINION AND ORDER

        This case is before me on Debtor Lisa Patrice Campbell’s appeal from an Order of the

United States Bankruptcy Court for the District of Maryland dismissing her Chapter 13 case and

terminating the automatic stay imposed by 11 U.S.C. § 362(a). 1 Campbell failed to prosecute her

case by either dismissing the case or converting it under another chapter of the Bankruptcy Code

in compliance with a 14-day deadline established by an Order of the Bankruptcy Court, which had

denied Campbell’s proposed Chapter 13 Plan without further leave to amend. Due to Campbell’s

failure to comply with the court’s order, I conclude that the dismissal was proper. Therefore, I

affirm the Bankruptcy Court’s decision to dismiss this case. “Order Denying Confirmation of Ch.

13 Plan without Leave to Amend in a Converted Case” (“Order Denying Ch. 13 Plan”), ECF No.

12-122; “Order with Notice Dismissing Ch. 13 Case and Notice that Automatic Stay Is

Terminated” (“Order of Dismissal”), ECF No. 12-151.

                                                Background




1
        The issues are fully briefed (ECF Nos. 20, 21, and 24) and a hearing is not necessary. L.R. 105.6 (D. Md.
2018)
                 Case 19-10981 Doc 143 Filed 03/31/21 Page 2 of 12
           Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 2 of 12



          Debtor Campbell filed a Voluntary Chapter 13 Bankruptcy Petition on January 24, 2019.

Ch. 13 Voluntary Petition, ECF No. 12-1. On February 4, 2019, Campbell filed a Motion to

Convert from Chapter 13 to Chapter 7, which the Bankruptcy Court granted on February 25, 2019.

“Order Converting from Chapter 13 to a Case Under Chapter 7,” ECF No. 12-10; Appellant’s Br.

13, ECF No. 20.

          The Appellee U.S. Bank National Association (“U.S. Bank”) filed a Motion for Relief from

Stay on March 20, 2019 concerning the real estate located at 5623 Monroe Street, Landover Hills,

MD 20784. Mot. for Relief from Stay, ECF No. 12-30; Appellee’s Br. 5, ECF No. 21. The Motion

alleged that the real estate was encumbered by a Deed of Trust in favor of U.S. Bank, that the

entire balance of $338,954.67 had been accelerated and was due, and that the Debtor was behind

on her mortgage payments by $126,368.23. Id. ¶ 6; “Debt,” ECF No. 12-31; Appellee’s Br. 5, ECF

No. 21.

          On April 22, 2019, Campbell filed a Motion to reconvert to Chapter 13 because she failed

to satisfy the Means Test required for Chapter 7. Debtor’s Mot. to Reconvert, ECF No. 12-50;

Ch. 7 Monthly Income Statement, Form 122A-1, ECF No. 12-49. Following a hearing before

the Bankruptcy Court, Judge Catliota entered an Order Reconverting from Chapter 7 to Chapter

13 on April 30, 2019. Proceeding Memo, April 22, 2019, ECF No. 12-48; Order Reconverting

from Ch. 7 to Ch. 13, ECF No. 12-54. The Bankruptcy Court also issued an order modifying the

automatic stay, conditionally granting the Motion for Relief and requiring Campbell to make a

mortgage payment by May 1, 2019. “Order Modifying Automatic Stay,” ECF No. 12-53.

According to the Order, if Campbell’s pending Motion to Reconvert to Chapter 13 was denied,

the Bankruptcy Court would then terminate the automatic stay. Id.; Appellee’s Br. 6, ECF No.

21.



                                                  2
              Case 19-10981 Doc 143 Filed 03/31/21 Page 3 of 12
        Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 3 of 12



       As the Bankruptcy Court’s May 23, 2019 order observed, Campbell failed to file and

serve upon her creditors a proposed Chapter 13 Plan, which led to the Bankruptcy Court

dismissing her case. Notice of Dismissal, ECF No. 12-60. On June 5, 2019, Campbell filed a

Motion for Reconsideration, and, on July 22, 2019, a Chapter 13 Plan, which led to the court

vacating its earlier dismissal. Debtor’s Reconsideration Mot., ECF No. 12-64; Ch. 13 Plan, ECF

No. 12-78; Order Vacating Order of Dismissal, ECF No. 12-80.

       In response to Campbell’s Chapter 13 Plan, the Trustee filed an Objection to Exemptions

on November 27, 2019 because Campbell failed to cite to any authority in attempting to exempt

100% of the fair market value of her real and personal property. Obj. to Debtor’s Claim of

Exemptions on behalf of Rebecca A. Herr (“Obj. to Exemptions”), ECF No. 12-98; Ch. 13 Plan,

ECF No. 12-78; Appellee’s Br. 7, ECF No. 21. Both the Chapter 13 Trustee and U.S. Bank

objected to confirmation of Campbell’s Chapter 13 plan, pursuant to 11 U.S.C. §§ 105 and 1325.

U.S. Bank’s Objection, ECF No. 12-85; Trustee’s Objection, ECF No. 12-106.

       The Bankruptcy Court held a plan-confirmation hearing in this case on February 19, 2020.

Proceeding Memo, Feb. 19, 2020, ECF No. 12-119. The Trustee restated the issues originally

filed in its Objection to Confirmation and Campbell failed to carry her burden of confirmation.

Id.; Appellee’s Br. 7, ECF No. 21.

       The Bankruptcy Court rendered a decision denying the Chapter 13 plan without leave to

amend on March 2, 2020. Order Denying Ch. 13 Plan, ECF No. 12-122. The basis for that decision

was Judge Catliota finding that “the proposed Plan does not fulfill the requirements for

confirmation set out in 11 U.S.C. § 1325 and that the Debtor is unable to file a Plan that is

susceptible of confirmation.” Id. Despite this, Judge Catliota gave Campbell an opportunity to

cure her plan’s shortcomings and ordered “that if, within fourteen (14) days from the date of entry



                                                3
              Case 19-10981 Doc 143 Filed 03/31/21 Page 4 of 12
        Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 4 of 12



of this Order, this case is not converted to a case under another chapter the Court may reconvert

this case to a case under Chapter 7 or dismiss this case, without further notice or hearing, because

of Debtor’s failure to prosecute the case.” Id.

       As a result of that ruling, Campbell was left with two options –– to dismiss the case or re-

convert it to Chapter 7. “Order Denying Notice of Appearance; Stipulation to Proof of Claim and

Mot. to Vacate the Denial of the Ch. 13 Plan” (“Order Denying Mot.”), ECF No. 12-148. However,

on March 16, 2020, Campbell asked the Bankruptcy Court to vacate its order denying her Chapter

13 plan (docketed at ECF No. 12-122). “Notice of Appearance; Stipulation to Proof of Claim and

Motion to Vacate the Denial of the Ch. 13 Plan” (“Mot. to Vacate Order”), ECF No. 12-126. The

Bankruptcy Court denied her motion on June 10, 2020, finding that Campbell “addressed none of

the reasons for the court’s ruling” in the Order Denying Plan and that her allegations were “wholly

lacking in support of reconsideration.” Order Denying Mot. 3, ECF No. 12-148. On June 30, 2020,

the Bankruptcy Court sustained the Trustee’s Objection to Campbell’s proposed Plan and

dismissed her case. Order Sustaining Objection to Exemptions, ECF No. 12-150; “Order of

Dismissal”, ECF No. 12-151.

       Campbell filed the appeal presently before this Court on July 14, 2020. Notice of Appeal,

ECF No. 12-153. The Notice of Appeal indicates that the sole matter appealed from is the “Order

with Notice Dismissing Chapter 13 Case and Notice That Automatic Stay is Terminated,” ECF

No. 12-151. Id.

                                       Standard of Review

       District Courts review a Bankruptcy Court’s conclusions of law de novo and “factual

findings for clear error.” In re Merry-Go-Round Enterprises, Inc., 400 F.3d 219, 224 (4th Cir.

2005) (citing Loudoun Leasing Dev. Co. v. Ford Motor Credit Co.) In re K & L Lakeland,



                                                  4
              Case 19-10981 Doc 143 Filed 03/31/21 Page 5 of 12
        Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 5 of 12



Inc.), 128 F.3d 203, 206 (4th Cir.1997)). Notably, “the decision of a bankruptcy court ‘must be

affirmed if the result is correct’ even if the lower court relied upon ‘a wrong ground or gave a

wrong reason.’” Bellinger v. Buckley, No. JKB-17-0068, 2017 WL 3722827, at *2 (D. Md. Aug.

29, 2017) (quoting Okoro v. Wells Fargo Bank, N.A., 567 B.R. 267, 271 (D. Md. 2017) (quoting

SEC v. Chenery Corp., 318 U.S. 80, 88 (1943))). This means that “this Court may ‘affirm the

bankruptcy court on any ground supported by the record.’” Id. (quoting LeCann v. Cobham (In re

Cobham), 551 B.R. 181, 189 (E.D.N.C.), aff’d, 669 F. App’x 171 (4th Cir. 2016), reh’g denied

(Nov. 29, 2016)).

                                                 Discussion

       A. Order of Dismissal

       11 U.S.C. § 105 that provides Bankruptcy Courts may, “issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this title” and “sua sponte,

tak[e] any action or mak[e] any determination necessary or appropriate to enforce or implement

court orders or rules, or to prevent an abuse of process.” 11 U.S.C. § 105(a). “‘Any action’ includes

dismissal.” Mustafa v. Branigan, No. PJM 16-3828, 2017 WL 2634153, at *2 (D. Md. June 16,

2017) (citing In re Kestell, 99 F.3d 146, 149 (4th Cir. 1996)).

       In Kestell, the Fourth Circuit observed that § 105 is “an omnibus provision phrased in such

general terms as to be the basis for a broad exercise of power in the administration of a bankruptcy

case,” and that the statute’s “basic purpose . . . is to assure the bankruptcy courts [sic] power to

take whatever action is appropriate or necessary in aid of the exercise of its jurisdiction.” 99 F.3d

at 148 (quoting 2 L. King, Collier on Bankruptcy § 105.01, at 105-3 (1996)). The Kestell court

explicitly stated that § 105 “grants judges the authority to dismiss a bankruptcy petition sua sponte

for ineligibility, for lack of good faith, or for one of the ‘causes’ enumerated in section 1112.” Id.



                                                  5
                Case 19-10981 Doc 143 Filed 03/31/21 Page 6 of 12
          Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 6 of 12



at 149 (citations omitted). The court did not, however, limit the Bankruptcy Court’s authority to

dismiss pursuant to § 105 to these circumstances alone. See generally id.; Kaur v. Grigsby, No.

PWG-17-7, 2017 WL 4050229, at *2 (D. Md. Sept. 13, 2017).

         A Bankruptcy Court may “on request of a party in interest . . . after notice and a hearing . . .

convert a case under [chapter 13] to a case under chapter 7 of this title, or may dismiss a case under

this chapter, whichever is in the best interests of creditors and the estate, for cause, including . . .

denial of confirmation of a plan under section 1325 of this title.” 11 U.S.C. § 1307(c)(5).

         Here, the Notice of Appeal limits the matter appealed from the Bankruptcy Court to the

ruling in the court’s “Order with Notice Dismissing Chapter 13 Case and Notice That Automatic

Stay is Terminated.” 2 Order of Dismissal, ECF No. 12-151; Notice of Appeal, ECF No. 12-153 at

1. The Bankruptcy Court’s Order of Dismissal provides that Campbell “has not properly

prosecuted this action by electing to convert this Chapter 13 case to a case under another chapter

or to dismiss within the time allowed by [the Order Denying Confirmation of Chapter 13 Plan

Without Leave to Amend in a Converted Case].” Order Denying Ch. 13 Plan, ECF No. 12-122;

Order of Dismissal, ECF No. 12-151. As Appellee argues, § 105 clearly authorizes Bankruptcy

Courts to establish a deadline for compliance and dismiss a case for failure to comply by the

prescribed deadline after the inability of the Debtor to meet her burden of proposing a confirmable

Plan. Appellee’s Br. 10, ECF No. 21; see also Kestell, 99 F.3d at 148 (recognizing “the broad

grant of judicial power set forth in 11 U.S.C. § 105(a)”).



2
          As Appellee states, “the Debtor’s Brief and Reply tend to focus on peripheral issues not squarely before
this Court on appeal, such as the exact nature of the entity that filed the petition, whether the Fair Debt Collection
Practices Act (“FDCPA”) somehow affects the validity of her debts and mortgage, and whether she has “international
immunity” of some kind.” Appellee’s Br. 8, ECF No. 21. But Appellee correctly notes that the only issue before me
on this appeal is whether the Bankruptcy Court correctly dismissed Campbell’s case after Campbell failed to comply
with the Bankruptcy Court’s orders. Id.; see also Order Denying Ch. 13 Plan, ECF No. 12-122; Order of Dismissal,
ECF No. 12-151. Due to the limited scope of this appeal, I need not address the irrelevant issues Campbell has raised.


                                                          6
                 Case 19-10981 Doc 143 Filed 03/31/21 Page 7 of 12
           Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 7 of 12



          B. Order Denying Confirmation of Chapter 13 Plan Without Leave to Amend in a
             Converted Case

          While Campbell has not appealed the Order Denying Confirmation of a Chapter 13 Plan

Without Leave to Amend in a Converted Case, that order is an important precursor to the

Bankruptcy Court’s Order dismissing the case and, as Appellee states, warrants some discussion.

Order Denying Ch. 13 Plan, ECF No. 12-122; Order of Dismissal, ECF No. 12-151; Appellee’s

Br. 7, ECF No. 21.

          11 U.S.C. § 1325 lists the requirements a Bankruptcy Court must find to confirm a

Chapter 13 Plan. These requirements, Appellee correctly notes, are technical and numerous, 3

“and each provision plays an important role in the delicate balance made by Congress between

creditor and debtor.” Appellee’s Br. 10. “A Voluntary Petition in Chapter 13 [is not] to be a carte

blanche document permitting a debtor to deal with his creditors in any manner he sees fit.”

Matter of McClaflin, 13 B.R. 530, 534 (Bankr. N.D. Ill. 1981). Further, the Debtor—here, Ms.

Campbell—bears the burden of proof in establishing validity of a Chapter 13 plan. In re Lewis,

170 B.R. 861, 865 (Bankr. D. Md. 1994).

          But Campbell has failed to prove that all confirmation criteria were met. Campbell’s

proposed Chapter 13 Plan sought—without any legal basis—to exempt 100% of the fair market

value of her real and personal property. Ch. 13 Plan, ECF No. 12-78; Obj. to Exemptions, ECF

No. 12-98. Unsurprisingly, U.S. Bank objected to confirmation of Campbell’s Chapter 13 Plan



3
          As appellee succinctly summarizes:
              Given the numerous and technical nature of the requirements to confirm a plan under Chapter
              13, it can be particularly difficult for pro se debtors to confirm a Plan. However, “[e]ven though
              a pro se litigant is not held to the same standard as an attorney, a pro se pleading must meet
              basic pleading requirements and demonstrate the basis for relief in order to provide notice to
              the opposing party. The court is not tasked with creating claims and arguments for pro se
              parties.”
          Appellee Br. 10, n. 3, ECF No. 21 (quoting In re McFadden, 477 B.R. 686, 696 (Bankr. N.D. Ohio
2012)).

                                                            7
              Case 19-10981 Doc 143 Filed 03/31/21 Page 8 of 12
        Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 8 of 12



because the Plan “does not comply with 11 U.S.C. Section 1325, in that it does not pay [U.S. Bank]

its pre-petition arrearage claim and that it does not have proper treatment of the claim.” U.S.

Bank’s Objection ¶ 6, ECF No. 12-85. Specifically, U.S. Bank argued that the Plan “proposes to

pay a total of $0.00 of the [$126,098.03] pre-petition arrears, proposes to surrender the promissory

note which the debtor does not own . . . the secured party’s collateral cannot be surrended [sic] in

satisfaction of the debtor’s debt and the proposed surrender is not supported by the Bankruptcy

Code.” Id. ¶¶ 2-4.

       Like U.S. Bank, the Chapter 13 Trustee also objected to confirmation of Campbell’s

Chapter 13 plan, arguing that Campbell’s Plan is not confirmable for reasons including:

      (1) It provides gross funding of $5,400.00 and is underfunded.
           ...
      (8) The Debtor’s schedules identify significant assets including interests in
           businesses, personal injury claims, and stock. The Plan fails to pay unsecured
           creditors in an amount equal to what they would receive in a hypothetical
           liquidation in violation of 11 U.S.C. § 1325(a)(4).
      (9) The Debtor has made 5 plan payments and 8 have come due, and is in default
           of in the amount of $450.00 (3 payments).
      (10) The Trustee cannot determine the disposable income of the household inasmuch
           as the Debtor has not provided proof of her spouse’s income and the income is
           not disclosed on Schedule I. The Plan fails to commit all disposable income in
           violation of 11 U.S.C. § 1325(b)(1)(B).
      (11) The Plan is not feasible because the Debtor has no ability to cure the arrears in
           the plan term in violation of 11 U.S.C. § 1325(a)(6). A proposed chapter 13
           plan cannot be confirmed unless it is feasible. “The court should scrutinize the
           plan carefully to determine whether it offers a reasonable prospect of success
           and is workable.[”] Pookrum v. Bank of America, N.A., 512 B.R. 781, 788
           (Bankr. D. Md. 2014).

Trustee’s Objection, ECF No. 12-106. The Objection further alleges bad faith on the part of

Campbell based on her significantly underfunded Plan, the Plan’s “failure to properly treat claims,

its inclusion of lengthy objectionable non-standard language, and the Debtor’s failure to make all

plan payments.” Id. at 2. The Bankruptcy Court held a plan confirmation hearing in this case on




                                                 8
               Case 19-10981 Doc 143 Filed 03/31/21 Page 9 of 12
         Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 9 of 12



February 19, 2020. During the hearing, Campbell again failed to carry the burden of confirmation.

Appellee’s Br. 6, ECF No. 21.

       Subsequently, the Bankruptcy Court rendered a decision denying Campbell’s Chapter 13

Plan without leave to amend on March 2, 2020, concluding that “the proposed Plan does not fulfill

the requirements for confirmation set out in 11 U.S.C. § 1325 and that the Debtor is unable to file

a Plan that is susceptible of confirmation.” Order Denying Plan Ch. 13 Plan, ECF No. 12-122. The

Bankruptcy Court further ordered “that if, within fourteen (14) days from the date of entry of this

Order, this case is not converted to a case under another chapter the Court may reconvert this case

to a case under Chapter 7 or dismiss this case, without further notice or hearing, because of Debtor's

failure to prosecute the case.” Id.

       As noted, as a result of that ruling, Campbell was left with two options: to dismiss the case

or re-convert it to Chapter 7. Order Denying Ch. 14 Plan, ECF No. 12-122. But Campbell ignored

the two options afforded by the Bankruptcy Court. Instead, she asked the Bankruptcy Court to

vacate the Order Denying Plan ruling. Mot. to Vacate Order, ECF No. 12-126.

       On June 10, 2020, the Bankruptcy Court denied Campbell’s motion upon finding that

Campbell “addressed none of the reasons for the court’s ruling” in the Order Denying Plan. Order

Denying Mot., ECF No. 12-148. The first ground on which the Bankruptcy Court denied

Campbell’s Plan was that she did not meet the requirements of 11 U.S.C. § 109(e), which require

a Chapter 13 debtor to be an “individual.” Id. at 1-2. The Bankruptcy Court noted that, “[a]s

represented at the hearing, in multiple filings, and in the Motion itself,” Campbell insisted that she

was acting as a “principal” for an international organization known as “Lisa Patrice Campbell.”

Id. In her other filings, “principal” appears as “record owner of legal and equitable title and

superior interest in and to Lisa Patrice Campbell (“Debtor”).” Id. n.1 (citing Notice of Certification



                                                  9
              Case 19-10981 Doc 143 Filed 03/31/21 Page 10 of 12
        Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 10 of 12



of the Record and Finding of Fact; Request for Mandatory Judicial Notice, ECF No. 12-131).

“Principal” also appears “holding all legal and equitable title in and to Lisa Patrice Campbell

(“Debtor”), which is an international organization created and registered under the obligations of

International Law.” Id. It is no surprise that the Bankruptcy Court reached its limits with Campbell.

Her filings before that Court are replete with nonsensical pseudo-legalisms devoid of any meaning.

Regardless of Campbell’s contrived definition of the “principal,” the Bankruptcy Court properly

found that such an imaginary “entity” does not meet the “individual” requirement of § 109(e). Id.

       But more importantly, and even if Campbell satisfied the § 109(e) “individual”

requirement, her Plan would still be denied because Campbell did not propose a confirmable Plan.

Id. at 2. The proposed Plan provides a gross funding of $5,400.00 ($150 per month for 36 months),

an amount grossly insufficient to satisfy her pre-petition arrears in excess of $126,000. Id. The

Bankruptcy Court reasoned that

       Section 1322(b)(5) allows a debtor to maintain post-petition payments to a secured
       creditor while curing a pre-petition arrearage in a reasonable time, that standard is
       not met here. . . . [I]n order for the plan to be feasible, and hence confirmable, the
       arrearage must be cured in the event the debtor[] is not successful in her challenge
       to the bank’s claim. Her plan states if she is not successful in that proceeding, the
       bank will be paid from “collateral held pursuant to the Federal Reserve Board
       Operating Circular 10.” [ Ch. 13 Plan 5, ECF No. 12-78.] The documents submitted
       by the debtor failed to establish that there is any such collateral of value available
       to her.

        Id. The court further noted other objections raised by U.S. Bank and the Trustees, all of

which Campbell failed to address, including the non-standard language proposed in the plan and

her failure to establish her ability to make all payments under the plan, given that she was in default

in three plan payments. Id.

       Having reviewed Campbell’s allegations in the Motion, the Bankruptcy Court properly

found them to be “wholly lacking in support of reconsideration” and that they “addressed none of



                                                  10
             Case 19-10981 Doc 143 Filed 03/31/21 Page 11 of 12
       Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 11 of 12



the reasons for the court’s ruling” in the Order Denying Plan. Id. at 3. On June 30, 2020, the

Bankruptcy Court sustained the Trustee’s Objection to Campbell’s proposed Plan and dismissed

her case. Order Sustaining Objection to Exemptions, ECF No. 12-150; Order of Dismissal, ECF

No. 12-151.

       Campbell’s Brief and Reply here, similar to her filings in the Bankruptcy Court, also are

full of meaningless legal jargon and arguments that, assuming that they are comprehensible, are

irrelevant. Appellant’s Br., ECF No. 20; Reply Br., ECF No. 24. None of her arguments about her

imagined Right of Self-Determination, International Organization immunity, and the application

of FDCPA to her debts address the core reasons that the Bankruptcy Court ultimately dismissed

her case. Campbell has not mentioned—much less met—the requirements for proposing a

confirmable Plan, the most important reason that her Plan was denied. She even admitted in her

Reply that “Appellant does not deny that the lower court has the authority to, and correctly

dismissed the bankruptcy upon its findings.” Reply Br. 10, ECF No. 24.

       Under these circumstances, I conclude that the Bankruptcy Court’s decision to dismiss

Campbell’s case was proper, because Campbell failed to prosecute her case by dismissing or

converting to a case under another chapter in compliance with a 14-day deadline established by a

prior Order of the Bankruptcy Court, which had denied the Debtor’s proposed Chapter 13 Plan for

failure to meet her burden of proposing a confirmable Plan, without further leave to amend.

Because “the result is correct,” I affirm. See Bellinger, 2017 WL 3722827, at *2.


                                          Conclusion

       For the foregoing reasons, the Bankruptcy Court’s Order of Dismissal (ECF No. 12-151)

dismissing Campbell’s bankruptcy case IS AFFIRMED; and the Clerk SHALL CLOSE this case.

A separate order follows.

                                               11
             Case 19-10981 Doc 143 Filed 03/31/21 Page 12 of 12
       Case 8:20-cv-02090-PWG Document 25 Filed 03/31/21 Page 12 of 12



DATED this 31st day of March, 2021.


                                               BY THE COURT:

                                                       /S/
                                               Paul W. Grimm
                                               United States District Judge




                                      12
